EXHIBIT 10.7

 

AMENDMENT NUMBER ONE

TO THE AVIALL, INC.

1998 STOCK INCENTIVE PLAN

 

THIS AMENDMENT TO THE AVIALL, INC. 1998 STOCK INCENTIVE PLAN (this “Amendment”),
dated as of December 21, 2001 is made and entered into by Aviall, Inc., a
Delaware corporation (the “Company”). Terms used in this Amendment with initial
capital letters that are not otherwise defined herein shall have the meanings
ascribed to such terms in the Aviall, Inc. 1998 Stock Incentive Plan (the
“Plan”).

 

RECITALS

 

WHEREAS, Section 16 of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan at any time; and

 

WHEREAS, the Board desires to amend the definition of Change of Control set
forth in Section 11 of the Plan;

 

NOW, THEREFORE, in accordance with Section 16 of the Plan, the Company hereby
amends the Plan as follows:

 

1. Section 11 of the Plan is hereby amended effective December 21, 2001 by
adding the following to the end of said Section:

 

Notwithstanding any provision to the contrary herein, following Stockholder
Approval, a “Change of Control” shall not be deemed to have occurred for
purposes of this Agreement if (i) Carlyle, alone or together with its affiliates
(as such term is defined for purposes of Rule 12b-2 of the General Rules and
Regulations of the Exchange Act, “Affiliates”) and associates (as such term is
defined for purposes of Rule 12b-2 of the General Rules and Regulations of the
Exchange Act, (“Associates”), becomes the beneficial owner of 20% or more of the
Common Stock then outstanding (either through the acquisition of the Investor
Shares or the exercise or conversion of the Bridge Preferred Stock, the
Permanent Preferred Stock or the Carlyle Shares), or (ii) a person becomes the
beneficial owner of any Investor Shares, provided, however, that if such person,
together with all Affiliates and Associates of such person, shall become after
acquiring the Investor Shares, or is at the time of the acquisition of any
Investor Shares, the beneficial owner of 5% or more of the Common Stock then
outstanding (in addition to any Investor Shares held by such person or any
Affiliate or Associate of such person) then a “change of control” shall be
deemed to have occurred upon the later of (A) the date such person’s acquisition
of the Investors Shares or (B) the date such person became the beneficial owner
of 5% or more of the Common Stock. Notwithstanding any provision to the contrary
herein, prior to Stockholder Approval, for the purpose of this Agreement,
Carlyle shall not be deemed to be the beneficial owner of (i) any shares of
Permanent Preferred Stock, (ii) any shares of Common Stock issuable upon
conversion of the Permanent Preferred Stock or (iii) any Carlyle Shares. For
purposes of this Section 11, the following definitions shall apply:



--------------------------------------------------------------------------------

(i) “Bridge Preferred Stock” shall mean the Series B Senior Convertible
Participating Preferred Stock, par value $0.01 per share, of the Company.

 

(ii) “Carlyle” shall mean collectively, Carlyle Partners III, L.P., a Delaware
limited partnership, CP III Coinvestment, a Delaware limited partnership,
together with their Affiliates and Associates.

 

(iii) “Carlyle Securities Purchase Agreement” shall mean that certain Securities
Purchase Agreement, dated as of December 17, 2001, by and among the Company and
Carlyle.

 

(iv) “Carlyle Shares” shall mean any Common Stock issuable to Carlyle pursuant
to the Note Purchase Agreement and any Common Stock issuable upon exercise of
warrants issuable to Carlyle pursuant to the Note Purchase Agreement.

 

(v) “Common Stock” shall mean the shares of common stock, par value $0.01 per
share, of the Company.

 

(vi) “Investor Shares” shall mean the shares of (A) the Permanent Preferred
Stock, (B) the Bridge Preferred Stock, (C) the Carlyle Shares, (D) the Common
Stock issuable on conversion of the Permanent Preferred Stock or the Bridge
Preferred Stock and (E) any shares issued as dividends or on conversion or
exchange or otherwise in respect of the securities referred to in the foregoing
clauses (A) through (D).

 

(vii) “Note Purchase Agreement” shall mean that certain Securities Purchase
Agreement, dated as of December 17, 2001, by and among the Company, Aviall
Services, Inc., J.H. Whitney Mezzanine Fund, L.P., Whitney Private Debt Fund,
L.P., Blackstone Mezzanine Partners, L.P., Blackstone Mezzanine Holdings, L.P.,
Carlyle High Yield Partners, L.P. and Oak Hill Securities Fund, L.P. and among
other entities.

 

(viii) “Permanent Preferred Stock” shall mean the Series D Senior Convertible
Participating Preferred Stock, par value $0.01 per share, of the Company.

 

(ix) “Stockholder Approval” shall mean the affirmative vote of a majority of the
Common Stock of the Company represented in person or by proxy at a meeting of
the Company’s stockholders in favor of approval of the issuance of the Permanent
Preferred Stock issuable upon conversion of the Bridge Preferred Stock and the
issuance of Common Stock of the Company issuable upon conversion of the
Permanent Preferred Stock.

 

2. Except as expressly amended by this Amendment, the Plan shall continue in
full force and effect in accordance with the provisions thereof.

 

[Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.

 

AVIALL, INC.

By:  

/s/ Jeffrey J. Murphy

--------------------------------------------------------------------------------

Name:

Title:

 

Jeffrey J. Murphy

Senior Vice President and General Counsel